The offense is theft of cattle, punishment fixed at confinement in the penitentiary for a period of two years.
A plea of guilty was entered and evidence heard.
In his motion for a new trial, appellant made an averment that the court accepted the plea of guilty without warning. We understand from the bill of exceptions, as qualified, that no evidence was offered in support of this averment. The averment is in conflict with the judgment of the court which contains a recital showing that the statutory requirements with reference to the acceptance of a plea of guilty were fulfilled. This recital could not be overcome by a mere motion. Supporting evidence would be necessary.
The judgment is affirmed.
Affirmed. *Page 302